Order filed March 19, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-00676-CR
                                  ____________

                 RENDRICK ANTHONY CHEEKS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1328385


                                    ORDER

      On January 2, 2013, court-appointed counsel, J. Sidney Crowley, filed an
Anders brief in this appeal. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). On February 5, 2013,
appellant made known to this court his desire to review the record and file a pro se
response to the Anders brief.
      Accordingly, on February 7, 2013, this court ordered the Harris County
District Clerk’s office to furnish appellant a copy of the record. On March 4, 2013,
appellant advised this court that he had not received the record and he requested
additional time to file his pro se response, which the court granted. On March 5,
2013, the Harris County District Clerk advised this court as follows:

      The Appellate record for the defendant listed above was checked out
      to the defense attorney James S. Crowley on 11-20-12. We have tried
      numerous times to retrieve the record but according to the defense
      attorney he has misplaced it so therefore, we are unable to comply
      with the order from this court.
      Accordingly, this court will copy the record and mail it to appellant. In
connection with our providing a copy of the record to appellant, we ORDER
JAMES SIDNEY CROWLEY to pay to the clerk of this court the cost of the
copies in the amount of $184.00 on or before April 1, 2013. Alternatively, if
counsel locates the missing record, he may return it to the clerk of this court, who
will return it to the District Clerk, within the time for payment of the charge for
copies, or by April 1, 2013. If James Sidney Crowley fails to comply with this
order, the court will consider issuance of an order for him to appear and show
cause why he should not be held in contempt of court for failing to comply with
our order.



                                  PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                         2